 



Exhibit 10.9

AMENDMENT NO. 3
TO
CREDIT AGREEMENT
AND WAIVER

     This Amendment No. 3 to Credit Agreement and Waiver, dated as of June 30,
2003 (the “Amendment”), between Compex Technologies, Inc., a Minnesota
corporation f/k/a Rehabilicare Inc. (the “Borrower”) and U.S. Bank National
Association (the “Bank”).

RECITALS:

     A. The Borrower and the Bank are the parties to that certain Credit
Agreement dated as of July 14, 1999, as amended by an Amendment No. 1 to Credit
Agreement and Waiver dated as of March 31, 2001, and an Amendment No. 2 to
Credit Agreement dated as of June 30, 2002 (as so amended, the “Original
Agreement”).

     B. The Borrower has requested that the Bank amend certain Sections of the
Original Agreement and waive certain Defaults or Events of Default.

     C. Subject to the terms and conditions of this Amendment, the Bank will
agree to the foregoing requests of the Borrower.

     NOW, THEREFORE, the parties agree as follows:

     1. Defined Terms. All capitalized terms used in this Amendment shall,
except where the context otherwise requires, have the meanings set forth in the
Original Agreement as amended hereby.

     2. Amendments. The definition of “Revolving Credit Termination Date”
appearing in Section 1.1 of the Original Agreement is amended by extending the
date “July 1, 2003” appearing therein to the date “July 1, 2004.”

     3. Conditions to Effectiveness. This Amendment shall become effective on
the date (the “Effective Date”) when, and only when, the Bank shall have
received:



       (a) Counterparts of this Amendment executed by the Borrower;



       (b) A certified copy of the resolutions of the Board of Directors of the
Borrower authorizing or ratifying the transactions contemplated hereby,
designating the officers authorized to execute and/or deliver this Amendment and
any other documents to be executed and/or delivered by the Borrower in
connection herewith;



       (c) An Incumbency Certificate signed by the Secretary of the Borrower
setting forth names of each officer of the Borrower designated to execute and/or
deliver this Amendment and any other documents to be executed and/or delivered
by the Borrower in connection herewith and an original sample of the signature
thereof;



       (d) A certificate of the Secretary or an Assistant Secretary of the
Borrower certifying (i) that there have been no changes to the articles of
incorporation or bylaws of the Borrower previously delivered to the Bank; or if
(i) is not correct, (ii) that the Articles and/or By-Laws delivered to the Bank
in connection with this Amendment are true and correct copies of the Articles of
Incorporation and/or By-Laws of the Borrower currently in full force and effect;

1



--------------------------------------------------------------------------------



 





       (e) A Certificate (or other evidence) of Good Standing for the Borrower
issued by the Secretary of State of the State of Minnesota; and



       (f) Such other documents or other items as the Bank may reasonably
request.

     4. Representations and Warranties. To induce the Bank to enter into this
Amendment, the Borrower represents and warrants to the Bank as follows:



       (a) The execution, delivery and performance by the Borrower of this
Amendment and any other documents to be executed and/or delivered by the
Borrower in connection herewith have been duly authorized by all necessary
corporate action, do not require any approval or consent of, or any
registration, qualification or filing with, any government agency or authority
or any approval or consent of any other person (including, without limitation,
any stockholder), do not and will not conflict with, result in any violation of
or constitute any default under, any provision of the Borrower’s articles of
incorporation or bylaws, any agreement binding on or applicable to the Borrower
or any of its property, or any law or governmental regulation or court decree or
order, binding upon or applicable to the Borrower or of any of its property and
will not result in the creation or imposition of any security interest or other
lien or encumbrance in or on any of its property pursuant to the provisions of
any agreement applicable to the Borrower or any of its property except pursuant
to the Loan Documents to which the Borrower is a party;



       (b) The representations and warranties contained in ARTICLE VII of the
Original Agreement are true and correct as of the date hereof as though made on
that date except to the extent that such representations and warranties relate
solely to an earlier date;



       (c) No events have taken place and no circumstances exist at the date
hereof which would give the Borrower the right to assert a defense, offset or
counterclaim to any claim by the Bank for payment of the Obligations;



       (d) The Original Agreement, as amended by this Amendment and the other
Loan Documents to which the Borrower is a party remain in full force and effect
and are the legal, valid and binding obligations of the Borrower and are
enforceable in accordance with their respective terms, subject to limitations as
to enforceability which might result from bankruptcy, insolvency, moratorium and
other similar laws affecting creditors’ rights generally and subject to
limitations on the availability of equitable remedies; and



       (e) After giving effect to this Amendment, no Adverse Event, Default or
Event of Default has occurred and is continuing as of the date hereof.

     5. Reference to and Effect on the Loan Documents.



       (a) From and after the date of this Amendment, each reference in the
Original Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words
of like import referring to the Original Agreement, and each reference to the
“Agreement,” “thereunder,” “thereof,” “therein” or words of like import
referring to the Original Agreement in any other Loan Document shall mean and be
a reference to the Original Agreement as amended hereby; and



       (b) The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of the Bank under the Original Agreement or any other Loan
Document, nor constitute a waiver of any provision of the Original Agreement or
any such other Loan Document.

     6. Costs, Expenses and Taxes. The Borrower agrees to pay on demand all
costs and expenses of the Bank in connection with the preparation, reproduction,
execution and delivery of this Amendment and the other documents to be delivered
hereunder or thereunder, including their reasonable attorneys’ fees and legal
expenses. In

2



--------------------------------------------------------------------------------



 



addition, the Borrower shall pay any and all stamp and other taxes and fees
payable or determined to be payable in connection with the execution and
delivery, filing or recording of this Amendment and the other instruments and
documents to be delivered hereunder, and agrees to save the Bank harmless from
and against any and all liabilities with respect to, or resulting from, any
delay in the Borrower’s paying or omission to pay, such taxes or fees.

     7. Governing Law. THE VALIDITY, CONSTRUCTION AND ENFORCEABILITY OF THIS
AMENDMENT SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE STATE OF MINNESOTA,
WITHOUT GIVING EFFECT TO CONFLICT OF LAWS PRINCIPLES THEREOF, BUT GIVING EFFECT
TO FEDERAL LAWS OF THE UNITED STATES APPLICABLE TO NATIONAL BANKS.

     8. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

     9. Counterparts. This Amendment may be executed in separate counterparts
and by separate parties in separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
Amendment.

     10. Recitals. The Recitals hereto are incorporated herein by reference.

     11. Waiver. On the Effective Date, the Bank waives any Adverse Event,
Default or Event of Default arising under the Original Agreement because of the
Borrower’s failure to comply with Section 9.9(k) of the Original Agreement
during the Borrower’s 2003 fiscal year by:



       (a) acquiring more than $5,000,000.00 in business line assets in
connection with the following Investments;



       (i) the February 2003 acquisition of certain inventory of Bio-Medical
Research, Ltd. (“BMR”) relating to the U. S. inventory of BMR’s Slendertone FLEX
Abs Belt products and related U. S. licensing rights for a total purchase price
of approximately $2,700,000;



       (ii) the April 2003 agreement to purchase the European inventory of BMR’s
Slendertone FLEX Abs Belt and GymBody Abs Belts, as well as other products and
related European licensing rights, for approximately $1,500,000; provided,
however, that the Borrower and the Bank agree that the cash payment of the
purchase price of such inventory to be made by the Borrower in July 2004 shall
be included in the aggregate purchase price for the Borrower’s fiscal year
2003’s acquisitions subject to Section 9.9(k) ; and



       (iii) the May 2003 acquisition of substantially all of the assets of BMR
Neurotech, Inc., the U.S. medical division of BMR for approximately $3,300,000;
and



       (b) failing to give the Bank at least 15 Business Days’ prior written
notice of the April 2003 acquisition described above.

The Bank’s waiver is limited to the specific transactions described above and is
not intended, and shall not be construed, to be a general waiver of any other
term or provision of the Original Agreement or a waiver of any other existing or
future Adverse Event, Default or Event of Default.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed by their respective officers thereunto duly authorized as of the date
first written above.

                Compex Technologies, Inc.                   By: /s/ SCOTT P.
YOUNGSTROM        

--------------------------------------------------------------------------------

      Title:  Chief Financial Officer        

--------------------------------------------------------------------------------

                  U.S. Bank National Association                   By: /s/
MICHAEL J. STALOCH        

--------------------------------------------------------------------------------

      Title:  Senior Vice President        

--------------------------------------------------------------------------------

 

4